          Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 1 of 28                                                   FILED
                                                                                                                  2021 Feb-08 PM 03:49
                                                                                                                  U.S. DISTRICT COURT
                                                                                                                      N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION
 OZELLEOUS CONWELL,                                         }
                                                            }
          Plaintiff,                                        }
                                                            }
 v.                                                         }     Case No.: 2:18-CV-2067-RDP
                                                            }
 PLASTIPAK PACKAGING, INC.,                                 }
                                                            }
          Defendant.                                        }


                                        MEMORANDUM OPINION

         Plaintiff Ozelleous Conwell is a former employee of Defendant Plastipak Packaging, Inc.

This case is before the court on Defendant’s Motion for Summary Judgment. (Doc. # 47). The

Motion has been fully briefed and is ripe for decision. (Doc . # 48, 49, 50, 51. 54). The question

presented here is whether Conwell has presented sufficient evidence to go to a jury on his claims

that Plastipak interfered with his rights under the Family and Medical Leave Act and that Plastipak

retaliated against him for exercising his rights under that statute. For the reasons discussed below,

the Motion is due to be granted in part and denied in part.

I.       Background1

         Plastipak produces plastic bottles at a plant in McCalla, Alabama. (Doc. # 48-1 ¶4). The

facility operates twenty-four hours per day, with employees working pre-set shift schedules. (Doc.

# 48-1 ¶4). Conwell was scheduled to work on the overnight shift. (Doc. # 48-2 at 96, 144; Doc. #




           1
             The facts set out in this opinion are gleaned from the parties’ submissions and the court’s own examination
of the evidentiary record. All reasonable doubts about the facts have been resolved in favor of the nonmoving party.
See Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002). These are the “facts” for
summary judgment purposes only. They may not be the actual facts that could be established through live testimony
at trial. See Cox v. Adm’r U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).
          Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 2 of 28




48-1 ¶4, Ex. A, pp. 13-14).2 Conwell’s shifts were 11.7 hours long (after deducting a lunch break).

(Doc. # 48-1 ¶15).

        Conwell first worked at Plastipak through a temp agency in 2014, but had attendance issues

(due to owing overdue child support leading to jail time) which ended his prior employment. (Doc.

# 48-2 at 23-24). Plastipak re-hired Conwell as a full-time employee on August 3, 2015. (Doc. #

48-1 ¶5; Doc. # 48-2 at 29-30). Conwell worked as a forklift operator, a position he held throughout

his employment. (Id.). Jay Johnson was initially the Team Lead on Conwell’s shift, but Roderick

Foy assumed that role in August 2016. (Doc. # 48-5 at 26-27; Doc. # 48-6 at 18-19).

        Raquel Melton is the Talent Management Manager at Plastipak. (Doc. # 48-1 ¶2). Shelly

Wallace was a human resources generalist in the Talent Management department and she reported

to Melton. (Doc. # 48-7 at 18-19). The Talent Management department at Plastipak’s McCalla,

Alabama location consisted of those two: Melton and Wallace. (Doc. # 48-5 at 66). The Talent

Management department works during the day shift. (Doc. # 48-1 ¶2).

        Plastipak has a written attendance policy, which Conwell received when he was hired.

(Doc. # 48-1 ¶6; Doc. # 48-2, Ex. 3). The Attendance and Tardiness Policy states that “[i]t is the

employee’s responsibility to call in to their manager and/or shift lead when absent or tardy.” (Doc.

# 48-2, Ex. 5). When he was hired, Conwell signed four forms related to attendance and call-in

procedures. (Doc. # 48-2, Exs. 3-6). The Attendance and Tardiness Acknowledgement states that

the “Call-In Policy” is that “Associates must call the shift lead, department manager or Talent

Management/Human Resources as soon as possible but definitely no later than the Associate’s



          2
            Due to the manner in which Defendant’s evidentiary submission was filed in this case -- depositions and
related exhibits were filed within one CM/ECF document -- there may be two citations to the same CM/ECF document
following each other. Citations to depositions are made to the deposition page number. Citations to exhibits are made
either to the exhibit number or to the specific CM/ECF page number of the relevant exbibit. Counsel are advised to
file any future evidentiary submissions in a more user-friendly manner. Additionally, it is helpful for the court’s
courtesy copy to have been printed from CM/ECF, such that it contains the CM/ECF page numbers.

                                                         2
            Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 3 of 28




shift’s starting time.” (Doc. # 48-2, Ex. 3). The Call-In Procedure form in turn indicates that “[i]t

is extremely important that you call your shift lead, manager, or Talent Management department

as soon as possible, but definitely no later than your starting time.” (Doc. # 48-2, Ex. 4).

        Work absences and tardies are subject to progressive discipline and eventual termination.

(Doc. # 48-1 ¶83; Doc. # 48-2, Ex. 11, pp. 221-222). The Attendance and Tardiness Agreement

provides that “[e]xcessive absenteeism is defined as three or more days absent in a six (6) month

period.” (Doc. # 48-2, Ex. 6). And “[e]xcessive tardiness is defined as three (3) or more times or

an accumulation of four (4) or more hours of tardiness or early departures in a one (1) month

period.” (Id.). The steps are “First Notice – Written interview, Second Notice – Written Interview

(Final Notice), Third Notice – Subject to Discharge.” (Id.).

        Work absences are not subject to the attendance policy if the employee is absent while on

FMLA leave. (Doc. # 48-1 ¶8). Plastipak’s handbook prohibits any actions that would “interfere

with, restrain, or deny the exercise of any right provided under the FMLA” as well as

“discharg[ing] or discriminat[ing] against any person for the following: opposing any practice

made unlawful by the FMLA; or involvement in any proceeding relating to the FMLA.” (Doc. #

48-5 at 83; Doc. # 48-5, Ex. 3). Plastipak’s Leave Policy provides that “All requests for LOAs

must be communicated and documented through your local Talent Management Department. You

can make LOA requests in the following ways: in person, in writing, via telephone, via e-mail,

through an individual representing you (in the event that you are unable to make the request on

your own behalf), or by another means mutually agreed upon by the associate and Talent

Management Representative.” (Doc. # 48-3, Ex. 11, DEF-62).



        3
          The court notes that the affidavit of Raquel Melton which was filed with the court (Doc. # 48-1) is the
“Second Affidavit of Raquel Melton.” It is a different version than the courtesy copy provided by Defendant to the
court which is simply the “Affidavit of Raquel Melton.”

                                                        3
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 4 of 28




       After his re-hiring, Conwell continued to have non-health related attendance and tardiness

issues. (Doc. # 48-2 at 64; Doc. # 48-1 ¶9). In December 2015, Conwell received a warning for

excessive tardies, including three tardies in the same month. (Doc. # 48-1 ¶9, Ex. B, p. 16). In

January 2016, Conwell received a written warning for three absences. (Doc. # 48-1 ¶9, Ex. B, p.

17). By April 2016, Conwell received an additional warning for excessive tardies, including four

tardies in the same month. (Doc. # 48-1 ¶10, Ex. C, p. 19).

       On May 18, 2016, a Second Notice - Written Interview (Final Warning) was prepared for

Conwell because he was “tardy and/or left early” on February 10, March 18, May 13, and May 14,

2016. (Doc. # 48-1 ¶10, Ex. C, p. 20). The Final Warning noted that “[a]nother absence may result

in termination of your employment. Please note, all Final Warnings are in effect for twelve

months.” (Doc. # 48-1 ¶10, Ex. C, p. 20).

       Plastipak provides Short-Term Disability (STD) insurance which runs concurrently with

FMLA when employees are eligible for both. (Doc. # 48-1 ¶¶10, 13). In June and July 2016,

Conwell was admitted to Bradford Health Services for treatment. He was not yet FMLA-eligible,

but received STD insurance benefits and was placed on a medical leave of absence (LOA) to

protect his employment. (Doc. # 48-1 ¶¶11-12).

       Upon his return to work from LOA, Conwell acknowledged receipt of the Final Warning

for the February, March, and May absences. (Doc. # 48-1 ¶10, Ex. C, p. 20). In August 2016, after

having received the Final Warning from May 2016, which he acknowledged in late July 2016,

Conwell incurred three additional tardies on August 5 (son’s birthday); August 6 (rain); and

August 19, 2016 (taking child somewhere). (Doc. # 48-1 ¶14, Ex. D, pp. 22-24).

       Conwell became FMLA eligible August 3, 2016. (Doc. # 48-1 ¶15). Plastipak tracks

individual employee FMLA usage using a spreadsheet the company refers to as its FMLA Tracker.



                                                 4
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 5 of 28




(Doc. # 48-1 ¶19, Ex. E, pp. 27-28). Plastipak accounts for FMLA leave usage on an hourly basis,

meaning an employee is entitled to 480 hours of annual FMLA leave. (Doc. # 48-1 ¶14). On August

1, 2016, Plastipak changed its method of tracking FMLA leave to a rolling twelve month period

measure backward from the date the employee uses the leave. (Doc. # 48-1 ¶17). However,

according to Melton, she calculated Conwell’s leave under both methods to see which benefitted

him most. (Doc. # 48-1 ¶17).

       On August 30, 2016, Conwell was hospitalized for diabetes and associated kidney disease.

(Doc. # 48-2 at 78-80). On September 2, 2016, Conwell notified Plastipak he needed leave for his

diabetes beginning August 30. (Doc. # 48-2 at 82-85, Exs. 14-15, pp. 243-245). He was provided

FMLA paperwork, and signed acknowledging its receipt. (Id.). The acknowledgement states that

Conwell “acknowledge[s] that the FMLA request is not valid until it has been reviewed, certified,

and approved by Talent Management and that FMLA documentation including the WH-380E or

WH-380F must be completed and returned to the Talent Management department no later than 15

calendar days from the date of request.” (Doc. # 48-3, Ex. 15). Diabetes with associated kidney

disease is the only serious health condition for which Conwell sought FMLA leave throughout Fall

2016 and January 2017, although he also had some issue with swelling in his legs which was

related to his diabetes. (Doc. # 48-2 at 46-47). Plastipak did not receive a completed medical

certification within 15 days of providing the paperwork, so it extended the deadlines without any

negative effect on Conwell’s continued absences. (Doc. # 48-1 ¶22).

       Conwell was absent from work shifts on August 30 as well as September 2, 3 and 4, 2016

due to diabetes and he provided a doctor’s note for those dates. (Doc. # 48-1 ¶21, Ex. G, p. 34;

Doc. # 48-3, Ex. 16). Conwell was also absent from work shifts on September 7 and 8 and was

evaluated at the UAB West emergency room on September 8. (Doc. # 48-1 ¶21; Doc. # 48-2 at 89,



                                               5
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 6 of 28




Ex. 17, p. 247). Plastipak designated Conwell’s work absences from six shifts during the period

August 30 through September 12 as FMLA leave. (Doc. # 48-1 ¶21, Ex. E, p. 27; Doc. # 48-2 at

103).

        On September 22, 2016, Conwell reported to work as scheduled, but left within an hour

“complaining of tiredness and acting lethargic.” (Doc. # 48-1 ¶24; Doc. # 48-2 at 103-105).

Conwell thought his insulin may have been low and stated that he was going to the emergency

room. (Doc. # 48-1 ¶24; Doc. # 48-2 at 103-105; Doc. # 48-3, Ex. 21). Conwell required

hospitalization for his diabetes on September 26 and 27. (Doc. # 48-2 at 107; Doc. # 48-1, Ex. I,

p. 39). Conwell also sought treatment at the Brookwood Baptist emergency department for

diabetes on October 1 and supplied Defendant with a doctor’s note excusing him from work until

October 3. (Doc. # 48-1 ¶25, Ex. I, p. 40; Doc. # 48-4, Ex. 25). During this period, Conwell missed

scheduled work shifts on September 26, 27 and 30, and October 1 and 2. (Doc. # 48-1 ¶25).

Plastipak designated these absences FMLA leave due to Conwell’s diabetes. (Doc. # 48-1, Ex. E,

pp. 27-28).

        On October 6, 2016, Conwell missed work due a diabetic flare-up and provided a note from

Dr. Willie Askew for his absence. (Doc. # 48-1 ¶27, Ex. K, p. 47; Doc. # 48-2 at 115). Dr. Askew

noted that Conwell could return to work on October 10, 2016. (Doc. # 48-4, Ex. 26). Plastipak

designated the October 6 absence as FMLA leave. (Doc. # 48-1 ¶27).

        On October 18, 2016, Conwell called Melton and informed her he was at the hospital again.

(Doc. # 48-7 at 78, Ex. 10). On October 20, 2016, Melton called Conwell to tell him she needed

paperwork excusing his absences from October 11 through October 20, 2016. (Doc. # 48-7 at 78-

79, Ex. 10).




                                                6
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 7 of 28




       On October 21, 2016, Conwell provided Plastipak an excuse from Dr. Askew dated

October 11, 2016 stating that Conwell was under his care and that he should be excused from work

for thirteen (13) days and that he could return to work on October 24, 2016. (Doc. # 48-4, Exs. 28,

29; Doc. # 48-7 at 79, Ex. 10). Dr. Askew noted the absences from October 11 through October

24 were due to Conwell’s diabetes/kidney condition. (Doc. # 48-2 at 117-118; Doc. # 48-4, Ex.

28, p. 282). Conwell suffered fluid build-up from diabetes which was causing abscesses. (Doc. #

48-2 at 117-118).

       Conwell did not return to work on October 24, 2016. (Doc. # 48-4. Ex. 29). On October

24, 2016, Conwell called Melton from the hospital to inform her he was scheduled for surgery the

next day. (Doc. # 48-7 at 79, Ex. 10). Melton told Conwell she still needed clarification concerning

dates of incapacity on his WH-380 forms. (Id.). Conwell was hospitalized from October 21 until

October 27, 2016. (Doc. # 48-2 at 127; Doc. # 48-4, Ex. 30). On or about November 5, 2016, Dr.

Gardner signed a note indicating that Conwell had been under his care since October 24, 2016,

and would be released to return to work on November 9, 2016. (Doc. # 48-2 at 137; Doc. # 48-4,

Ex. 31, p. 296; Doc. # 48-7 at 81-82, Ex. 10).

       In October and November 2016, Conwell missed fifteen (15) scheduled shifts: October 11,

14, 15, 16, 19, 20, 24, 25, 28, 29 and 30, and November 2, 3, 7 and 8. (Doc. # 48-1 ¶28). Plastipak

designated the 15 missed shifts as FMLA leave because Conwell submitted information indicating

that they were due to his diabetes. (Doc. # 48-1 ¶28).

       On November 12 and 13, 2016 Conwell missed scheduled shifts due to what he thought

might be food poisoning. (Doc. # 48-1 ¶30). However, Conwell provided a WH-380E signed by

Dr. Askew indicating that Conwell had been incapacitated due to uncontrolled diabetes on both

November 12 and 13, 2016. (Doc. # 48-4, Ex. 30, p. 285).



                                                 7
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 8 of 28




       On November 17, Conwell initially texted his supervisor that he would be late, but later

called to report that his son was sick, and he missed the entire shift. (Doc. # 48-1 ¶30). Conwell

provided a WH-380E signed by Dr. Askew indicating that Conwell had been incapacitated due to

uncontrolled diabetes on November 17, 2016. (Doc. # 48-4, Ex. 30, p. 285).

       On November 25, 2016, Conwell missed his shift because he had to bail his son out of jail

and retrieve his car. (Doc. # 48-1 ¶30). Plastipak counted this absence as FMLA leave. (Doc. # 48-

1 ¶31, Ex. P, p. 67; Doc. # 48-2, Ex. 19). By designating the November 12, 13, 17 and 25 absences

as FMLA leave, Plastipak did not count against Conwell any absences on those dates as

occurrences under the attendance policy. These absences occurred within one year of Conwell

receiving the May 2016 Final Warning for attendance. (Doc. # 48-1 ¶31).

       In December 2016, Dr. Askew took Conwell off work for the period December 1 through

December 19 due to his diabetes. (Doc. # 48-2 at 150; Doc. # 48-1 ¶32, Ex. R, p. 75; Doc. # 48-4,

Ex. 33). During this time period, Conwell missed another eight scheduled work shifts on December

1, 5, 6, 9, 10, 11, 14, and 15, which Plastipak designated FMLA leave. (Doc. # 48-1 ¶32, Ex. E,

pp. 27-28). On December 9, 2016, Conwell informed Plastipak that Dr. Askew was now the

physician treating his diabetes. (Doc. # 48-1 ¶33). Plastipak issued a third set of FMLA paperwork

with a medical certification to be completed by Dr. Askew. (Doc. # 48-1 ¶33).

       On January 5, 2017, Dr. Askew completed and signed a certification confirming that

Conwell’s absences for November 12, 13, 17, and December 6 through 15, 2016 were related to

his diabetes. (Doc. # 48-1 ¶34, Ex. P, pp. 65-68). Because Dr. Askew did not complete the portion

of the certification specifying information about the frequency and duration of expected future

diabetic flare-ups, Plastipak requested clarification several times in January. (Doc. # 48-1 ¶35;

Doc. # 48-4, Ex. 30 at p. 295).



                                                8
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 9 of 28




       None of Conwell’s absences between August 30 and December 31, 2016 counted against

him under the company attendance policy. (Doc. # 48-2 at 152-153). Conwell did not recall

Plastipak refusing to provide any paperwork or holding any absences during this period against

him. (Doc. # 48-2 at 153-54).

       On January 11, 2017, Conwell called-in to his supervisor to report he would be absent due

to a family emergency. (Doc. # 48-1 ¶36, Ex. T, p. 79). With this absence, Conwell had exceeded

four occurrences under the attendance policy within a rolling twelve month period. (Doc. # 48-1

¶36, Ex. U, p. 80). None of his FMLA absences counted toward that total of four. (Id.: Doc. # 48-

3, Ex. 19).

       On January 16, 2017, Conwell reported to his shift, but after midnight (so, technically on

January 17) he was involved in two separate forklift accidents in which he damaged inventory.

(Doc. # 48-1 ¶37).

       During the day on January 17, Melton issued Conwell a Step 1 - Verbal Warning over the

phone because he had exceeded four occurrences under the attendance policy within a rolling 12-

month period. (Doc. # 48-1 ¶36, Ex. U, p. 80; Doc. # 40-2 at 188).

       On the evening of January 17, 2017, Conwell missed his shift. He told his supervisor he

was tired from running errands all day. (Doc. # 48-1 ¶38).

       On January 20, 2017, when Melton learned of the forklift accidents that occurred in the

early hours of January 17, 2017, she prepared a Communication to Conwell. (Doc. # 48-1 ¶37, Ex.

V, p. 83). The January 20 Communication also noted a “near miss” that had been reported on

November 23, 2016. (Doc. # 40-2 at 189). Conwell did not appear for work on January 20, 2017;

he called his supervisor to inform him he would be late, but he never came to work and never

called back. (Doc. # 48-1 ¶38, Ex. W, p. 86).



                                                9
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 10 of 28




       Conwell called-in to his supervisor to say that he was sick due to diabetes on January 21,

22, 25 and 26, 2017. (Doc. # 48-1 ¶39, Ex. X, pp. 90-93). On January 25, Melton spoke with

Conwell about FMLA paperwork. (Doc. # 47-7 at 87). Also on January 25, Conwell called after

his shift had started to say he would not be in because he had to go to the doctor the next day.

(Doc. # 48-4, Ex. 37). The four absences were each designated FMLA leave. (Doc. # 48-1 ¶39,

Ex. E, pp. 27-28).

       On January 23, 2017, when she learned he did not call his supervisor the evening of January

20 to let him know he would be absent, Melton issued Conwell a Written Communication. (Doc.

# 48-1 ¶39, Ex. W). Although Melton prepared Communications regarding Conwell’s failure to

follow proper call-in procedures, and regarding the January 17 and 20, 2017 absences, the absences

were not counted against him under the attendance policy. (Doc. # 48-5 at 213-214, Ex. 21).

       On January 30, 2017, Conwell called Melton from his doctor’s office about FMLA

paperwork. Melton spoke directly with an employee at the doctor’s office about the paperwork.

(Doc. # 48-7 at 88-89). Conwell provided a note from Dr. Askew dated January 30, 2017, which

excused him from work from January 18 through January 30, 2017. (Doc. # 48-5 at 213-214, Ex.

21). Dr. Askew noted that Conwell could return to work on January 31, 2017. (Id.).

       Also on January 30, Wallace emailed Benefits Coordinator, Randi Ihrke and Melton stating

that it appeared Conwell had used a little more than twelve weeks of FMLA leave and asked for

verification. (Doc. # 48-7 at 68-71, Ex. 9). Ihrke responded, “Do you measure using the first day

forward or the look back method?” to which Wallace replied, “Measured forward.” (Doc. # 48-7

at 68-71, Ex. 9). That same day, Plastipak prepared and mailed to Conwell a Form WH-382 stating

that his FMLA leave request was not approved and that he had exhausted his FMLA leave

entitlement in the applicable 12-month period. (Doc. # 48-1 ¶41, Ex. Y, p. 95). Conwell exhausted



                                               10
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 11 of 28




his 480 hours of FMLA leave during the week of January 22, 2017. (Doc. # 48-3, Ex. 19). That is,

between August 2016 and January 30, 2017, Conwell used more than 480 hours of FMLA leave.

(Id.).

         After speaking with Melton on January 30, Conwell did not show up for work and did not

call his supervisor. (Doc. # 48-1 ¶ 42). On January 31, Melton issued another Written

Communication again counseling Conwell for failing to follow the proper call-in procedures the

prior evening. (Doc. # 48-1 ¶42, Ex. Z, p. 97). This January 31, 2017 Communication served as a

Final Warning. (Id.). The Communication stated that “[a]ny violation of the Work Rules during

the twelve (12) months from the date this is issued may result in termination.” (Id.). The

Communication noted that Conwell did not follow proper call-in procedures, but it did not indicate

what those procedures were or what portion of the policy, in particular, he failed to follow. (Doc.

# 48-1, Ex. Z).

         When Conwell returned to work the night of January 31, his supervisor, Rod Foy, provided

him copies of the recently issued Communications. (Doc. # 48-1 ¶44).

         In its FMLA Tracker, Plastipak (at least initially) incorrectly calculated Conwell’s FMLA

absences as 12.25 hours per day based on a full shift. (Doc. # 48-5 at 273-77). Under that method,

Conwell would have exhausted his FMLA leave during the week of December 11, 2016. (Id.).

When Melton, Wallace, and Ihrke became aware of the error, they re-calculated Conwell’s FMLA

usage using the correct 11.7 hours per shift. (Id.). Using the correct method allocating 11.7 hours

per shift, Conwell exhausted his 480 hours of FMLA leave in January 2017. (Id.).

         On January 31, 2017, Conwell worked his night shift and saw Melton when she came to

work on the next morning, February 1, 2017. (Doc. # 48-5 at 189-190). Melton informed Conwell




                                                11
            Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 12 of 28




that he had exhausted his FMLA leave, provided him additional STD paperwork, and encouraged

him to call the insurer about a short-term disability claim. (Doc. # 48-1 ¶44).

        Conwell missed scheduled shifts on February 3, 4, and 5, 2017. In each instance, he notified

his supervisor directly that he would not be at work. (Doc. # 48-1 ¶45).

        On February 8, 2017, Conwell spoke with Wallace and informed her that he had been at

the hospital all day, would miss his February 8 shift, would not be back to work until February 9,

and would bring doctor’s notes to cover the February 3, 4, and 5 absences. (Doc. # 48-7 at 94-95,

Ex. 10, p. 13-14). Conwell did not call in to his supervisor to let him know he would not be at

work that night. (Doc. # 48-1 ¶46; Doc. # 48-2 at 211-212). Conwell thought that speaking with

Wallace would suffice for a call-in reporting his absence: “Once I told her that it was supposed to

went over to the warehouse.” (Doc. # 48-2 at 209).4 Wallace’s note in Conwell’s LOA Log for

February 8 does not indicate that she told Conwell to call his supervisor. (Doc. # 40-5 at 105).

        After Conwell missed his February 8 shift, Conwell’s supervisors e-mailed Wallace and

asked about his absence. (Doc. # 40-5 at 158). Despite the fact that Wallace had talked to Conwell

while he was at the hospital that day, and despite the fact that Conwell had told her he would not

be at work, Wallace instructed Conwell’s supervisors to “[j]ust mark no call no show.” (Id.).

        On February 9, 2017, Conwell again spoke with Wallace and informed her that he would

not be in for his shift that night. (Doc. # 48-7, Ex. 10 p. 14). Conwell did not call his supervisor to

inform him he would miss the February 9 shift. (Doc. # 48-1 ¶¶47-48). Conwell does not recall

whether Wallace told him he must call his supervisor. (Doc. # 48-2 at 208-209). Wallace’s notes

in Conwell’s LOA Log for February 9 indicate that she told Conwell that he should call his




        4
         The court notes that Talent Management employees apparently are in the office during core business hours
whereas Conwell worked on the overnight shift.

                                                       12
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 13 of 28




supervisor to let him know he would not be in, and that he said he would do so. (Doc. # 40-5 at

106; Doc. # 48-7, Ex. 10).

       On February 10, 2017, a Termination Notice was drafted and given to Conwell for not

following the proper call-in procedure on February 8 and 9, 2017 after multiple warnings. (Doc. #

48-5 at 212-213; Doc. # 48-5, Ex. 27; Doc. # 48-1 ¶47).

       Also on February 10, 2017, Conwell presented a doctor’s note for his absences on February

3 through 5, stating that he had an allergic reaction and could return to work on February 8, 2017.

(Doc. # 48-7, Ex. 27). Conwell also provided a doctor’s note for his absence on February 9 which

stated he had been seen in the office at Ortho Sports Associates on February 9 for left shoulder

and neck pain, and that he could return to work on February 13, 2017. (Doc. # 48-7, Ex. 28; Doc.

# 48-4, Ex. 57). That note also purported to excuse Conwell’s absence on February 8. (Doc. # 48-

7, Ex. 28; Doc. # 48-4, Ex. 58).

II.    Standard of Review

       Under Federal Rule of Civil Procedure 56, summary judgment is proper “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking

for summary judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it believes

demonstrate the absence of a genuine issue of material fact. Id. at 323. Once the moving party has

met its burden, Rule 56 requires the non-moving party to go beyond the pleadings and -- by

pointing to affidavits, or depositions, answers to interrogatories, and/or admissions on file --

designate specific facts showing that there is a genuine issue for trial. Id. at 324.



                                                  13
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 14 of 28




        The substantive law will identify which facts are material and which are irrelevant. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All reasonable doubts about the facts

and all justifiable inferences are resolved in favor of the non-movant. See Allen v. Bd. of Pub.

Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the evidence is

merely colorable, or is not significantly probative, summary judgment may be granted. See id. at

249.

        When faced with a “properly supported motion for summary judgment, [the nonmoving

party] must come forward with specific factual evidence, presenting more than mere allegations.”

Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997). As Anderson teaches, under Rule

56(c) a plaintiff may not simply rest on her allegations made in the complaint; instead, as the party

bearing the burden of proof at trial, she must come forward with at least some evidence to support

each element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party opposing a

properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of his pleading, but . . . must set forth specific facts showing that there is a genuine issue

for trial.’” Id. at 248 (citations omitted).

        Summary judgment is mandated “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322. “Summary judgment may be

granted if the non-moving party’s evidence is merely colorable or is not significantly probative.”

Sawyer v. Sw. Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477 U.S.

at 250-51).



                                                 14
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 15 of 28




       “[A]t the summary judgment stage the judge’s function is not himself to weigh the evidence

and determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson, 477 U.S. at 249. “Essentially, the inquiry is ‘whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is so one-sided that one party must

prevail as a matter of law.” Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at 251-

52); see also LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1381 (S.D. Fla. 1999) (“The law is

clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a motion for

summary judgment.”).

III.   Analysis

        “The FMLA grants eligible employees a series of entitlements, among them the right to

‘a total of 12 workweeks of leave during any 12–month period’ for a number of reasons, including

‘a serious health condition that makes the employee unable to perform the functions of the position

of such employee.’” Jones v. Gulf Coast Health Care of Delaware, LLC, 854 F.3d 1261, 1267

(11th Cir. 2017) (citing 29 U.S.C. § 2612(a)(1)(D)). “To preserve and enforce these rights, ‘the

FMLA creates two types of claims: [1] interference claims, in which an employee asserts that his

employer denied or otherwise interfered with his substantive rights under the Act . . . and [2]

retaliation claims, in which an employee asserts that his employer discriminated against him

because he engaged in activity protected by the Act.’” Jones, 854 F.3d at 1267 (quoting Strickland

v. Water Works & Sewer Bd. of City of Birmingham, 239 F.3d 1199, 1206 (11th Cir. 2001))

(internal citations omitted).

        In his Complaint, Conwell asserted two claims against Plastipak under the FMLA. Count

One is an Interference claim; Count Two is a retaliation claim. (Doc. # 1). The court addresses

Conwell’s interference claim before turning to his retaliation claim.



                                                15
           Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 16 of 28




           A.   FMLA Interference

       An interference claim occurs when an employer interferes with, restrains, or denies the

exercise or attempted exercise of FMLA rights or benefits. 29 U.S.C. § 2615(a)(1). To state a claim

for FMLA interference, a plaintiff must establish that he was entitled to a benefit under the FMLA

and that the defendant denied him that benefit. Hurlbert v. St. Mary’s Health Care Sys., Inc., 439

F.3d 1286, 1293 (11th Cir. 2006); see also Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1235

(11th Cir. 2010); Strickland, 239 F.3d at 1206-07. The employee need not allege that his employer

intended to deny the benefit, because “the employer’s motives are irrelevant.” Strickland, 293 F.3d

at 1208.

       Conwell presents four arguments as to why Plastipak interfered with his rights under the

FMLA: he argues (1) Plastipak counted non-FMLA qualifying leave as FMLA leave; (2) Plastipak

changed its method of counting FMLA leave without proper notification; (3) Conwell received

discipline while he was on FMLA leave; and (4) Plastipak called him several times while on FMLA

leave. (Doc. # 51 at 29-33). Each of these arguments fails to create a material issue of fact.

       Conwell argues that leave he took on November 12, 13, 17, and 25, 2016 was not FMLA

qualifying and that the 11.7 hours of FMLA leave for each of these days should not have been

charged against his available FMLA leave. He asserts that he had food poisoning on November 12

and 13. He states that he was absent because his son was sick on November 17. However, while

all that may be so, Conwell provided a WH-380E to Plastipak signed by Dr. Askew indicating that

Conwell had been incapacitated due to uncontrolled diabetes on November 12, 13 and 17, 2016.

(Conwell Dep. Ex. 30 at p. 285).




                                                 16
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 17 of 28




       “[A]n employer is entitled to rely on a ‘negative certification’ in denying FMLA leave.”

Nawrocki v. United Methodist Ret. Communities, Inc., 174 F.App’x 334, 338 (6th Cir. 2006)

(citing Stoops v. One Call Communications, Inc., 141 F.3d 309 (7th Cir. 1998)). If an employer is

entitled to rely on a medical certification in denying FMLA leave, it is also entitled to rely on a

medical certification in designating leave as FMLA qualifying. See Novak v. MetroHealth Med.

Ctr., 503 F.3d 572, 578 (6th Cir. 2007) (“A medical certification is presumptively valid if it

contains the required information and is signed by the health care provider”). “The FMLA (29

U.S.C. § 2613) and its applicable Regulation (29 C.F.R. § 825.307(a)) ‘establish that the medical

certification provided by the employee is presumptively valid if it contains the required

information and is signed by the health care provider.’” Wilkinson v. Greater Dayton Reg’l Transit

Auth., 2012 WL 5879782, at *3 (S.D. Ohio Nov. 21, 2012), report and recommendation adopted,

2012 WL 6184945 (S.D. Ohio Dec. 11, 2012) (citing Harcourt v. Cincinnati Bell Tel. Co., 383 F.

Supp. 2d 944, 955-56 (S.D. Ohio 2005) and Novak, 503 F.3d at 578).

       On November 25, 2016, Conwell sent two text messages to his supervisor, Jay Johnson.

(Doc. # 48-1 ¶10, Ex. O). At 6:11 p.m., Conwell stated “running late about an hour.” (Id.). At 9:49

p.m. Conwell texted Johnson again and stated “sick can’t make it.” (Id.). Plastipak accepted

Conwell’s stated reason for his absence without question (or interference) and designated that

leave as FMLA qualifying.

       Even if Plastipak should not have counted November 25, 2016 as FMLA leave, Conwell

was not damaged. First, November 25, 2016 was only about six months after May 18, 2016, when

Conwell received a Final Warning for attendance which noted that “[a]nother absence may result

in termination of your employment. Please note, all Final Warnings are in effect for twelve

months.” (Doc. # 48-1 ¶10, Ex. C, p. 20). Thus, to the extend Plastipak erred by designating



                                                17
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 18 of 28




Conwell’s November 25, 2016 leave as FMLA qualifying based on his report that he was absent

because he was sick, it did so to his benefit so that he would not be terminated for incurring another

absence. Second, according to Plastipak’s corrected FMLA tracker, Conwell used 33.8 hours more

FMLA leave than he was entitled to take. Therefore, even if the November 25 absence is not

counted against Conwell’s FLMA leave allotment, Conwell still used more FMLA leave than he

was allotted. These facts simply do not support an interference claim because Conwell was not

denied a benefit to which he was entitled under the FMLA. See Hurlbert, 439 F.3d at 1293;

Krutzig, 602 F.3d at 1235; Strickland, 239 F.3d at 1206-07.

       As to Plastipak changing its method of counting FMLA leave, because the record shows

that Conwell received every FMLA benefit to which he was entitled, Plastipak is entitled to

summary judgment on Conwell’s interference claim. “[A] plaintiff suffers no FMLA injury when

[he] receives all the leave [he] requests. . . .” Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274,

1275 (11th Cir. 1999); see also Jones v. Gulf Coast Health Care of Delaware, LLC, 854 F.3d 1261,

1268 (11th Cir. 2017) (“Relevant caselaw suggests that an employer does not interfere with an

employee’s right to reinstatement if that employee is terminated after taking leave in excess of the

12 weeks permitted by the FMLA.”); Giles v. Daytona State Coll., Inc., 542 F.App’x. 869, 874-75

(11th Cir. 2013) (where the record confirmed that the plaintiff used all of her available FMLA

leave, there was no evidence that she was denied an FMLA benefit to which she was entitled, thus

the court affirmed entry of summary judgment to the employer on an FMLA interference claim);

Odum v. Dolgencorp, LLC, 2015 WL 12697644, at *2 (N.D. Ga. Sept. 9, 2015) (adopting

Magistrate Judge’s recommendation and finding that “Plaintiff has no interference claim because

he received all of the FMLA benefits (i.e., twelve weeks of leave) to which he was entitled.”)

(internal quotations omitted).



                                                 18
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 19 of 28




       Nor can Conwell establish that he suffered any harm as a result of receiving telephone calls

while on FMLA leave. See e.g., Simmons v. Indian Rivers Mental Health Ctr., 652 F.App’x. 809,

818-19 (11th Cir. 2016) (concluding the district court did not err in finding occasional and brief

telephone calls of a limited nature did not interfere with the employee’s FMLA leave where the

employee was not required to perform work during her FMLA leave, she received all the leave

that she was due, and she suffered no consequences for refusing to take or respond to occasional

telephone calls while she was on leave). Like the plaintiff in Simmons, Conwell was not required

to perform work during his leave, he received all (indeed, even more) of the leave to which he was

entitled, and he was restored to his position after taking the leave. Therefore, he cannot establish

that he suffered any injury as a result of being called while on FMLA leave. Simmons, 652

F.App’x. at 1322; see also Turner v. Alabama & Gulf Coast Ry. LLC, 286 F. Supp. 3d 1312, 1322

(S.D. Ala. 2017).

       Finally, Conwell argues that Plastipak interfered with the exercise of his FMLA rights

because he received discipline while on FMLA leave. However, the FMLA does not preclude an

employer from taking disciplinary action it would have taken had the employee never been placed

on leave in the first place. That is, it does not grant an employee immunity from discipline. See

Laing, v. Fed. Exp. Corp., 703 F.3d 713, 723-24 (4th Cir. 2013) (“[T]he FMLA does not preclude

an employer from [disciplining an employee] upon her return from [FMLA] leave if it would have

taken the same action had the employee never taken leave in the first place.”); Yashenko v.

Harrah’s NC Casino Co., LLC, 446 F.3d 541, 549-50 (4th Cir. 2006) (granting summary judgment

for defendant on FMLA interference claim when it fired an employee on FMLA leave during a

company reorganization); see also Hanning v. St. Joseph’s Ministries, Inc., 2015 WL 9304538, at

*5 (D. Md. 2015).



                                                19
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 20 of 28




       In the early hours on January 17, 2017, Conwell had two separate forklift accidents in

which he damaged inventory. (Doc. # 48-1 ¶37, p. 9). Writing Conwell up for this incident and

attendance issues unrelated to his FMLA leave in no way prohibited him from fully exercising his

rights under the FMLA. Even discipline for failing to follow the employer’s procedures for

requesting FMLA leave (which is not what occurred here) does not necessarily constitute FMLA

interference. See Acker v. Gen. Motors, L.L.C., 853 F.3d 784, 789 (5th Cir. 2017) (“An employer

may thus require that an employee hew to the employer’s usual and customary procedures for

requesting FMLA leave. Discipline resulting from the employee’s failure to do so does not

constitute interference with the exercise of FMLA rights unless the employee can show unusual

circumstances.”); see also Bacon v. Hennepin Cty. Med. Ctr., 550 F.3d 711, 715 (8th Cir. 2008)

(“Employers who enforce [call-in] policies by firing employees on FMLA leave for

noncompliance do not violate the FMLA.”); Throneberry v. McGehee Desha Cty. Hosp., 403 F.3d

972, 980 (8th Cir. 2005) (an employer may discipline an employee for misconduct associated with

FMLA leave if it would have imposed the same discipline if the employee had taken a different

form of leave).

       Because Conwell was able to use all of his available FMLA leave (and more), and there

was no evidence that he was denied an FMLA benefit to which he was entitled, Plastipak is entitled

to summary judgment on his FMLA interference claim. Giles, 542 F.App’x. at 874-75.

        B.        FMLA Retaliation

       “[T]o succeed on a retaliation claim, an employee must demonstrate that his employer

intentionally discriminated against him in the form of an adverse employment action for having

exercised an FMLA right.” Strickland, 239 F.3d at 1207. “When a plaintiff asserts a claim of

retaliation under the FMLA, in the absence of direct evidence of the employer’s intent, we apply



                                               20
          Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 21 of 28




the same burden-shifting framework established by the Supreme Court in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), for evaluating Title VII discrimination claims.” Strickland,

239 F.3d at 1207 (citing Brungart v. BellSouth Telecomm. Inc., 231 F.3d 791, 798 (11th Cir.

2000)).

          A plaintiff may establish a prima facia case of FMLA retaliation by using a modified

version of the McDonnell Douglas standard that applies to Title VII retaliation cases. Under this

model, a FMLA plaintiff must show that: “(1) [he] engaged in statutorily protected activity, (2)

[he] suffered an adverse employment decision, and (3) the decision was causally related to the

protected activity.” Jones, 854 F.3d at 1271 (internal quotation marks and citations omitted); see

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). If the plaintiff successfully establishes

his prima facia case, the burden shifts to the defendant to articulate “a legitimate,

nondiscriminatory reason” for the adverse employment action, “which, if believed by the trier of

fact, would support a finding that unlawful discrimination was not the cause of the employment

action.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993) (internal citations and quotation

marks omitted). If the defendant satisfies that burden, then the burden shifts back to the plaintiff

to prove that the defendant’s stated reason is merely a pretext for the retaliatory conduct. (Id.).

Despite this shifting of the burden of production between the plaintiff and the defendant under the

McDonnell Douglas framework, “[t]he ultimate burden of persuading the trier of fact that the

defendant intentionally [retaliated] against the plaintiff remains at all times with the plaintiff.”

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

                 1.     Prima Facie Case

          Here, there is no dispute that Conwell engaged in protected conduct under the FMLA. He

regularly took FMLA leave during 2016 and 2017. Nor is there any dispute that he suffered an



                                                21
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 22 of 28




adverse employment action. Plastipak terminated his employment on February 10, 2017. Plastipak

disputes, however, whether Conwell can show that his termination was causally related to his use

of FMLA leave. (Doc. # 49 at 27).

       “The causal connection element is satisfied if a plaintiff shows that the protected activity

and adverse action were ‘not wholly unrelated.’” Krutzig, 602 F.3d at 1234 (quoting Brungart, 231

F.3d at 799). A plaintiff can meet this burden by showing “that the decision maker was aware of

the protected conduct at the time of the adverse employment action.” Id. “Close temporal

proximity between protected conduct and an adverse employment action is generally ‘sufficient

circumstantial evidence to create a genuine issue of material fact of a causal connection.’”

Hurlbert, 439 F.3d at 1298 (quoting Brungart, 231 F.3d at 799); see also Jones, 854 F.3d at 1271.

“[T]emporal proximity, for the purpose of establishing the causation prong of a prima facie case

of FMLA retaliation, should be measured from the last day of an employee’s FMLA leave until

the adverse employment action at issue occurs.” Jones, 854 F.3d at 1272.

        Although the timing between Conwell’s last use of FMLA leave in mid-to-late January

and his termination on February 10 is close, Plastipak asserts that Conwell’s intervening acts of

misconduct broke any causal chain. The Eleventh Circuit has held that no causal connection exists

when intervening misconduct caused the adverse employment action. See Fleming v. Boeing, 120

F.3d 242, 248 (11th Cir. 1997) (indicating that no causal connection existed based on failure to

hire where the applicant failed an essential employment test). However, here, there is some dispute

regarding the intervening acts. Because of this ambiguity (which will be discussed in further detail

below), in light of the very close temporal proximity, the court finds that Plaintiff has presented

sufficient evidence to establish that his FMLA leave and his termination were “not wholly

unrelated.” Krutzig, 602 F.3d at 1234.



                                                22
        Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 23 of 28




                2.      Defendant’s Articulated Reasons

        The next question is whether Plastipak has articulated a legitimate reason for Conwell’s

termination and whether Plaintiff can show that reason is a pretext for retaliation. “If the employee

successfully demonstrates a prima facie case of FMLA retaliation, the burden then shifts to the

employer to articulate a legitimate reason for the adverse action.” Brisk v. Shoreline Found., Inc.,

654 F.App’x 415, 417 (11th Cir. 2016) (citing Strickland, 239 F.3d at 1207). “An employer’s

reason for an employment decision can be ‘a good reason, a bad reason, a reason based on

erroneous facts, or ... no reason at all, as long as its action is not for a discriminatory reason.’” Id.

(quoting Nix v. WLCY Radio/Rahall Comms., 738 F.2d 1181, 1187 (11th Cir. 1984) (abrogated on

other grounds by Lewis v. City of Union City, Georgia, 918 F.3d 1213 (11th Cir. 2019) (citations

omitted)).

        Conwell received the January 23 Communication and the January 31 Final Warning for

failing to use the proper call-in procedure on January 31, 2017. The Final Warning warned Conwell

that “[a]ny violation of the Work Rules during the twelve (12) months from the date this is issued

may result in discharge.” (Doc. # 48-1, Ex. Z). Conwell then failed to call his supervisor when he

missed his February 8 and 9 shifts. On February 10, 2017, Plastipak terminated Conwell’s

employment because he violated the call-in procedure after multiple warnings. (Doc. # 48-5 at

212-213; Doc. # 48-5, Ex. 27; Doc. # 48-1 ¶47).

        Courts have consistently held that an employee violation of a work rule (or work policy) is

a legitimate, non-retaliatory reason for an adverse action. See Burdine, 450 U.S. at 256; see also

Douglas v. DeKalb County, GA, 308 F.App’x. 396, 400 (11th Cir. 2009); Brillinger v. City of Lake

Worth, 317 F.App’x. 871, 877 (11th Cir. 2008). Plastipak has articulated that this was the reason




                                                   23
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 24 of 28




Conwell was terminated, so the burden shifts back to Conwell to show that Plastipak’s reason was

pretext for retaliation.

                3.         Pretext

        A “[p]laintiff may demonstrate that [a defendant’s] reasons were pretextual by revealing

‘such weaknesses, implausibilities, inconsistencies, incoherencies or contradictions in

[defendant’s] proffered legitimate reasons for its actions that a reasonable factfinder could find

them unworthy of credence.’” Springer v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344,

1348-49 (11th Cir. 2007) (quoting Cooper v. Southern Co., 390 F.3d 695, 725 (11th Cir. 2004),

cert. denied, 546 U.S. 960 (2005)). However, a reason is not a pretext for retaliation “unless it is

shown both that the reason was false, and that [retaliation] was the real reason.” Springer, 509

F.3d at 1348 (quoting Brooks v. County Comm’n of Jefferson County, 446 F.3d 1160, 1163 (11th

Cir. 2006) (emphasis in original)); see St. Mary’s Honor Ctr., 509 U.S. at 515.

        A plaintiff “is not allowed to recast an employer’s proffered nondiscriminatory reasons or

substitute his business judgment for that of the employer.” Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000). “Provided that the proffered reason is one that might motivate a reasonable

employer, an employee must meet that reason head on and rebut it, and the employee cannot

succeed by simply quarreling with the wisdom of that reason.” Id.; see also Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1265-66 (11th Cir. 2010). “‘The heart of the pretext inquiry is

not whether the employee agrees with the reasons that the employer gives for the discharge, but

whether the employer really was motivated by those reasons.’” Lee v. Addiction & Mental Health

Servs., LLC, 2020 WL 4284050, at *8 (N.D. Ala. July 27, 2020) (quoting Standard v. A.B.E.L.

Serv., Inc., 161 F.3d 1318, 1333 (11th Cir. 1998)).




                                                24
           Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 25 of 28




          In her affidavit, Melton explains the decision to terminate Conwell’s employment as

follows:

          I made the decision to terminate Conwell’s employment for continued failures to
          call-in when absent. Conwell had received prior written warnings that he must call-
          in to his supervisor when absent from an expected shift on earlier occasions. He
          then received additional verbal warnings from Wallace on two or more occasions.
          On February 10, I met with Conwell at Plastipak. Shelly Wallace was also present.
          I terminated him for violating call in procedures.

(Doc. # 48-1 at &47). The Communication documenting the termination of Conwell’s employment

states:

          Reason for communication: Not following the proper call-in procedure when not
          reporting to work for your scheduled shift on February 8, 2017 and February 9,
          2017.

          …

          Action taken: You were placed on Final Warning on January 31, 2017 for not
          following the proper call-in procedure when not reporting to work. As a result of
          your continued disregard for following the proper call-in procedure when not
          reporting to work on February 8th and 9th, your employment is terminated.

(Doc. # 40-2 at 193). The communications Conwell received in January 2017 indicated that

Conwell did not follow call-in procedures. (Doc. # 48-1 Exs. U, V, W and Z). None of them

describe precisely how he did not follow the call-in procedure. And none of them indicated in

writing that he was required to call his supervisor directly. (Id.). To be sure, Plastipak’s written

policies expressly allow an employee to call the Talent Management department or the supervisor.

          The only times Melton or Wallace documented in writing that they told Conwell to call his

shift lead, and that notifying Talent Management of an absence was insufficient, were (1) in

Conwell’s LOA Log on February 9, 2017 (the day before his termination), and (2) in the

Termination Communication he received when he was informed of his termination. (Doc. # 40-5

at 105). Conwell testified that he thought telling Wallace (in Talent Management) was sufficient,

and does not recall her telling him he also needed to call his supervisor directly. (Conwell Dep. at

                                                  25
         Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 26 of 28




208-17). Moreover, despite the fact that Wallace had spoken with Conwell on February 8 and

knew he would not attend his shift, she instructed his supervisors to “[j]ust mark no call no show.”

(Id.).

         As Conwell points out, pursuant to Plastipak’s written Call-In Policy, an employee may

call any manager of the warehouse or the Talent Management department if they are going to miss

work or be late for their scheduled shift. (Doc. # 48-5 at 85-88; Doc. # 48-5, Ex. 4). Additionally,

Plastipak’s Attendance and Tardiness Acknowledgement, which Conwell signed, states,

“Associates must call the shift lead, department manager, or Talent Management/Human

Resources as soon as possible but definitely no later than the Associate’s shift’s starting time if the

associate finds that he/she cannot make it to work one day or is going to be late.” (Doc. 48-2, Ex.

3, p. 1). Conwell’s supervisor, Foy, testified that the call-in procedure as he understood it was

consistent with the written policy. (Doc. # 48-6 at 19-21). Conwell testified that he understood

that, “once you talked to management with Plastipak that it went all over the warehouse.” (Conwell

Dep. 61:10-11). Conwell also testified that, on September 30, 2016, he called Wallace to report

that he would work his shift that night, and Wallace notified his shift leader and manager. (Doc. #

48-2 at 76, Ex. 10, p. 4).

         Conwell asserts that he was permitted to call in to the Talent Management department until

January 2017 and that he was never written up for failure to follow the call-in procedure before he

was FMLA eligible in 2016. It does appear from the Rule 56 record that Conwell contacted his

supervisor directly when he would not be in, either by telephone or text, other than on the dates

for which he was disciplined for not following the call-in procedure in January 2017. (Doc. # 48-

1 Exhibits, generally).




                                                  26
             Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 27 of 28




         The problem here comes down to the fact Plastipak terminated Conwell’s employment for

something that Plastipak’s written policies specifically allow – notifying Talent Management of

an absence. Even if Conwell was verbally instructed to call his supervisor – and there is a dispute

of fact about that – such a verbal instruction was contrary to Plastipak’s own written policies.

There is also evidence that on one occasion Conwell notified the Talent Management department

that he would be at work, and they relayed the message to his supervisor. Further, on one of the

days in question (February 8, 2017), Wallace (in Talent Management) advised Conwell’s

supervisor to mark him no call/no show even though he called her to say he would not be at work.

The Rule 56 record does not indicate that Wallace contemporaneously documented an instruction

that Conwell should call his supervisor. And, the next day (February 9) Conwell again spoke to

Wallace and told her he would not be at work for his night shift. Wallace claims she told Conwell

to call his supervisor,5 but that is disputed.

         The current Rule 56 record, therefore, reveals questions about Plastipak’s proffered

legitimate reasons for Conwell’s termination that require the factfinder (not the court) to resolve.

See Springer, 509 F.3d at 1348-49. Because the court concludes that there is a genuine issue of

material fact to be resolved by a jury as to whether Plastipak’s articulated reason for Conwell’s

termination were pretextual, Plastipak’s Motion for Summary Judgment on Conwell’s FMLA

retaliation claim is due to be denied.

IV.      Conclusion

         For all the reasons discussed above, Defendant’s Motion for Summary Judgment (Doc. #

47) is due to be granted in part and denied in part. A separate order will be entered.



         5
           Wallace also testified that employees on FMLA leave could contact Talent Management about absences,
but others who were going to be absent or late were required to call their supervisor to give notice. (Doc. 48-7 at 43).
This distinction is not found in the company’s Attendance and Tardiness Policy. (Doc. 48-2, Ex. 5).

                                                          27
Case 2:18-cv-02067-RDP Document 55 Filed 02/08/21 Page 28 of 28




DONE and ORDERED this February 8, 2021.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 28
